This appeal is on the record proper. No bill of exceptions has been filed in this case. Appellant, defendant in the court below, was convicted by a general verdict of guilty rendered by the jury, under an indictment which contained two counts. The substance of the charges were distilling prohibited liquors, etc., and the unlawful possession of a still. He was duly sentenced to an indeterminate term of imprisonment at hard labor in the penitentiary, and appeals. There is no error apparent on this record. The judgment of conviction appealed from is affirmed. Affirmed. *Page 673